Radio Spectrum (debate)
The next item is the report by Mrs Hall, on behalf of the Committee on Industry, Research and Energy, entitled 'Towards a European policy on the radio spectrum'.
rapporteur. - Madam President, firstly I would like to thank all the people who shared their knowledge and expertise with me when I was preparing this report. I would particularly like to thank the Commission for its generous help, as well as my colleagues, the shadows from the other groups, for their very constructive and cooperative suggestions.
The basic theme of the report is that the current method of managing radio spectrum is no longer adequate in the face of constantly emerging new technologies. These new technologies need to make use of radio spectrum, but the quantity of radio spectrum will always be limited simply by the laws of physics, so we have to find ways of making sure that this precious resource is used as efficiently as possible.
Policy on radio spectrum may sound like an obscure matter of no interest to the citizen on the street, but the end result of that policy is of fundamental interest because it is a question of jobs and economic growth. If we fail to reform our approach to radio spectrum, we are failing European industry, which is poised to become a global leader in communications technology. All the innovation that the industry is coming forward with will fail to develop properly if no spectrum is available and if the industry is blocked from operating across the European market of 500 million people.
The Lisbon Agenda is the driving force behind the new approach to spectrum. But there is also the need for Europe to be forward looking in the way it makes services of public and general interest available. I will come back to that in a minute.
First, I should like to say a few words about the changes proposed. At present, spectrum is managed on an administrative command and control model whereby certain frequencies are allocated to certain specific uses. The report argues that this administrative model needs to be supplemented now by a more flexible approach which would include more unlicensed use of spectrum and the tool of spectrum trading.
An essential element of this more flexible approach is that spectrum should be made available without conditions being attached as to the service to be provided or the technology to be used. In other words, the market-based element of spectrum management would be service- and technology-neutral.
This freeing-up of spectrum would clearly raise issues for existing users, such as the question of potential interference. It is therefore very important that the changes take place within a clear legal framework and with pre-established dispute resolution mechanisms.
In several places, paragraphs 11, 13 and so on, the report emphasises the importance of maintaining services of public and general interest and supporting cultural and linguistic diversity. It is important not to get this political commitment mixed up with the technical issue of how such services ought to be delivered.
I believe it would be a big mistake to ring-fence the frequencies currently used by broadcasting services by insisting on their exclusion from any new approach to spectrum management. That is because we would actually be damaging our ability to support a broad range of socially useful services if we insisted that the delivery mechanism for providing those services remained exactly the same, frozen in time at the very period when all other uses of spectrum are evolving very rapidly.
To take one example, we face the challenge in the EU of stopping a rift opening up between the internet haves and the internet have-nots. One easy way to roll out internet access to the poorest regions of our poorest countries would be by way of wireless broadband, taking advantage of some of the broadcasting frequencies freed up by the switch from analogue to digital broadcasting, the digital dividend.
I use this as just one example of why we need to affirm our commitment to services of public and general interest, but also as an example of why we must not treat the frequencies currently used by broadcasting as somehow untouchable. We need to make the most of opportunities to provide services in new ways by new technologies and to more people than at present. And it is vital to support the growth of a knowledge-based economy in Europe. So, it is important to open up the possibility of more flexible use across the whole of the radio spectrum without ruling out certain frequencies.
Finally, I welcome the amendment tabled by the PSE Group, which serves as a balanced summary of the key issues at stake.
Member of the Commission. Madam President, I have to compliment the European Parliament, in particular the rapporteur, Mrs Hall, for realising the importance of the choices Europe is about to make with regard to radio spectrum policy.
This is an area where political decisions have a direct impact on the quality of jobs and growth in the European economy. Services dependent on radio spectrum represent around 2 to 3% of Europe's GDP. There have been studies for the World Bank and for the OECD which clearly link the development of electronic communication services to economic growth. An econometric study made for the Commission tentatively associated better spectrum break relation with 0.1% of extra GDP growth per year. This would quickly cumulate to deliver real benefits.
The urgency of the matter can be summed up in the word 'convergence'. Practically all communications are quickly becoming digital and there is an increasing number of infrastructures competing to carry services. The old categories are disappearing and we need to respond with a regulation that permits the spectrum users to choose the mix of services and technologies that they prefer and that in many cases permits them to buy and sell spectrum rights to each other.
The reasons for regulation are still strong. We have to manage interference. We need to ensure that the rights to use spectrum are clearly defined and we need to ensure a level playing field. The report that we are debating tonight is in most aspects in line with this policy vision and I want to thank the rapporteur for her efforts.
One area of divergence concerns including spectrum for terrestrial broadcasting distribution in the planned reforms. We are not questioning the importance of the television companies' public service function, nor their contribution to cultural and linguistic diversity. We should, however, think very carefully before we privilege one specific form of broadcasting distribution without regard to the costs to our society in terms of opportunity.
A case in point: the report quite rightly highlights wireless broadband as a tool for rural development and for breaching the digital divide. This requires tough choices about the balance between broadcasting and other services. There are necessary decisions to be made to safeguard the resources and functioning of public service broadcasting, but we should not use spectrum policy as a substitute for real debate. The amendment gives a more balanced approach by mentioning the need to secure stability and security for media services and the importance of a level playing field for new entrants and new technologies.
I have one final point to make: on the basis of the full analysis, the choice of the national regulators is to award spectrum to broadcasters. These users must also have the same obligation as any other users to be good stewards of a public resource and use it as effectively as possible. We think that our reform proposal would help to implement this principle.
on behalf of the PPE-DE Group. - (HU) Technological innovation opens up tangible new opportunities for Europe. Switching to digital technology leads to a surplus in what has till now been a scarcity in frequencies available. It is therefore appropriate and necessary to make it possible for a part of that surplus to be used for new technologies, thereby opening up a dynamic territory for the European information and communications industry.
The regulation required for this purpose needs to be created in such a way that the traditional system, unlicensed use and frequency trading be part of an effective spectrum management. Clear rules are needed, which indicate what and how much we allow in the area of frequency trading.
The opinion of the Group of the European People's Party (Christian Democrats) and European Democrats is that we need very soon to make spectrum trading itself, as well as its guiding conditions, perfectly clear. In this regard we must handle broadcast frequencies with particular care. It must be ensured that frequencies cannot be accumulated, and that there be no monopolies. We have to promote the spread of new technologies to less developed regions and rural areas, but in such a way that they not be made to bear the costs of this.
It is the firm opinion of the Group of the European People's Party that in the process of regulating this area, we need to bear in mind social, cultural and political considerations, in order to advance the expression of cultural and linguistic diversity. In the process of drafting the report, I mentioned time and again the various specialties of the new Member States, which will have to be taken into account when regulations are drawn up. I was therefore pleased with Mrs Trautmann's initiative in this matter, and I support it. Finally, Member States need to open up frequencies for the purpose of Europe-wide technological harmonisation, and this must be done on the basis of a consensual agreement.
Madam President, Commissioner, Mrs Hall, ladies and gentlemen, we are being asked to express an opinion on the reallocation of radio frequencies.
This is a very important dossier and the Commission's reasons for wanting a proposal that seeks to optimise or maximise the benefits of this resource of course stem from changing technologies, the existence of the digital dividend and the desire, clearly expressed in the Lisbon objectives, to give everyone access to new services, be it the Internet, mobile telephony or many others besides.
We have just spoken of broadband in particular, which could help to reduce the digital divide from which the European Union suffers, especially in rural and thinly populated areas. We must therefore seek to ensure a rational use of frequencies that will guarantee universal coverage in the 27 countries of the Union with a view to sustainable development of all areas.
Frequencies are in fact a resource, a public good, common to us all and strategic for the Union, and we must ensure that the spectrum is used efficiently in the long term. Just as we speak of energy efficiency, I believe we can also speak of radio spectrum efficiency.
I would like to welcome the Commission's attempts to give a new European dimension to the use of this digital dividend and avoid a repetition of the very real problem we had, and which the companies concerned saw as such, when the UMTS networks were put up for sale. It proposes the creation of a market. We have to be able to find a way of providing greater flexibility, avoiding speculation and monopolies and making frequencies accessible to new services and new entrants.
I believe it is right to want to do so. We must find new opportunities for innovation there, but we must be careful how they are marketed, whether it be by licences, auctions or assignments, in particular of public or free-access services, even if on a temporary basis. These different approaches remain to be defined.
In our committee we had a debate on the place of broadcasters and I would like to say here most emphatically that for my part I have always defended the special nature of the information programmes, the cultural programmes provided by broadcasters, especially public broadcasters, who do not have the private capital necessary to pay for access to the market on the same terms as, let us say, ordinary companies.
Therefore, if we are to take account of this situation while being fair and impartial, that is why the Socialist Group has tabled an amendment seeking to take account of radio spectrum efficiency, the balance between respect for public broadcasts and respect for State broadcasts on safety, also the role of regulators and the role of business.
Madam President, I shall be brief. From the point of view of my group, which welcomes the Commission's approach in principle, there are five important points. We want to ensure that the new approach proposed by the Commission does not result in the formation of oligopolies. Germany has had bad experiences with the auctioning of UMTS licences. Our group wants services ensuring diversity to take priority at all times. I agree with Mrs Trautmann that broadcasters should always enjoy particular respect for the job they do, for our societies and the public. We want to see technical neutrality and interoperability. We want to really see blanket coverage. This is important to the Commissioner, too, since she bears co-responsibility for rural affairs. We in rural areas do not want to be disadvantaged any more, and we, too, want access to high-speed Internet connections. In addition, the procedures for auctions should be fully transparent and comprehensible in future.
Member of the Commission. Madam President, I presume an answer would be expected from the Commission, but I promise I shall keep it short.
I share the appreciation of Parliament regarding the vital role played by public service television and other media for democracy, diversity and for the encouragement for a public debate. It is necessary that future regulations continue to ensure that this programming can be distributed to the citizens in accordance with the public service obligations assumed by those broadcasters. However, assuming that these goals can be satisfied and keeping in mind the reality of convergence, we should carefully assess the need for the spectrum required to offer a public broadcasting service and to ensure its efficient use. In consequence, we need to provide broadcasters with the means and the flexibility to continue to develop their offer to the benefit of our society.
We have listened carefully and your comments will be taken into account during the revision of the telecommunication regulation, which will be proposed by the second half of 2007.
The debate is closed.
The vote will take place on Wednesday at 12 noon.